     Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 1 of 19




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                       MDL 2724
PRICING ANTITRUST LITIGATION                         16-MD-2724


THIS DOCUMENT RELATES TO:                            HON. CYNTHIA M. RUFE

Connecticut, et al. v. Teva Pharmaceuticals USA,
Inc., et al., No. 19-cv-2407

1199SEIU Nat’l Benefit Fund, et al. v. Actavis
Holdco U.S., Inc., et al., No. 16-CB-27242

American Federation of State, County and
Municipal Employees District Council 37 Health
& Security Plan, et al. v. Mylan Inc., et al., No.
16-CM-27242

American Federation of State, County and
Municipal Employees District Council 37 Health
& Security Plan, et al. v. Apotex Corp., et al.,
No. 16-PV-27242




          STATE ATTORNEYS GENERAL AND END-PAYER PLAINTIFFS’
                   MEMORANDUM IN SUPPORT OF THEIR
             PROPOSED SCHEDULE FOR THE BELLWETHER CASES
       Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 2 of 19




                                                   TABLE OF CONTENTS

                                                                                                                                Page




I.     INTRODUCTION ...............................................................................................................1

II.    THE AG/EPP PROPOSAL SHOULD GOVERN ALL BELLWETHER CASES .............3

III.   DPPS’ PROPOSAL IS UNWORKABLE AND WOULD BE PREJUDICIAL TO
       OTHER MDL PLAINTIFFS ...............................................................................................5

       A.        A Structural Defect in the DPP Schedule Creates Intra-Plaintiff Conflicts and
                 Undermines Effective Prosecution of All Plaintiffs’ Claims ...................................5

       B.        The DPP Proposal Is Unworkable ...........................................................................7

IV.    DEFENDANTS’ PROPOSED SCHEDULE IS UNDULY PROTRACTED,
       COMPLICATED, AND BURDENSOME ..........................................................................9

       A.        “Staggering” Class Certification Across the Three Class Bellwether Cases
                 Would Be Inefficient and Unduly Burdensome for the Court and EPPs. ................9

       B.        Defendants’ Proposed Schedule Unnecessarily Delays Resolution of the
                 Bellwether Cases ....................................................................................................13

V.     CONCLUSION ..................................................................................................................15




                                                                 i
         Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 3 of 19




                                             TABLE OF AUTHORITIES

Cases

In re Linerboard Antitrust Litig.,
   203 F.R.D. 197 (E.D. Pa. 2001) ................................................................................................. 5

In re Restasis (Cyclosporine Ophthalmic Emulsion) Antitrust Litig.,
   335 F.R.D. 1 (E.D.N.Y. 2020) ................................................................................................. 13


Other Authorities

Manual for Complex Litigation § 21.21 (4th ed.) ........................................................................... 8

Rules

Federal Rules of Civil Procedure 23 ...................................................................................... passim




                                                                 ii
       Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 4 of 19




I.      INTRODUCTION

        On September 1, 2020, the State Attorneys General (“States” or “AGs”) and the End-

Payer Plaintiffs (“EPPs”) submitted their proposed schedule to govern the EPPs’ clobetasol,

clomipramine and pravastatin cases, as well as the States’ “Teva-centric” case (collectively, the

“Bellwether Cases”). See Exhibit 1 hereto (the “AG/EPP proposal”). The AG/EPP proposal is

pragmatic and moves the Bellwether Cases to trial in a timely, fair and efficient manner. It

provides sufficient time for the parties to complete fact discovery and proceed through class

certification, merits discovery and summary judgment on parallel tracks and in a logical order. It

is sufficiently aggressive but realistic, and importantly, it allows time for the Court to issue

important decisions. The AG/EPP proposal is free of the many defects and pitfalls present in the

schedules proposed by other parties. See Part II, infra. Therefore, EPPs and the States

respectfully request that the Court adopt the AG/EPP proposal.

        The DPPs’ and Defendants’ proposed schedules contain major flaws that render them

inefficient and unworkable. DPPs’ proposal is driven by their desire for an unrealistically early

trial date, and therefore it includes a fatal structural defect: service of merits expert reports well

before the end of fact discovery.1 This aspect of their proposal would force DPPs to frontload all

of the most important depositions in the MDL, effectively curtailing the already streamlined 17-

month Bellwether deposition period by 25% or more. And because depositions will be conducted

jointly with all MDL Plaintiffs, if DPPs’ schedule were adopted, every plaintiff group would be

compelled either to go along with this “frontloading” strategy or engage in unnecessary, repeated

intra-plaintiff disputes over deposition scheduling, which will be difficult enough given the sheer



1
 See Exhibit 2 hereto (DPP Proposal, MDL Doc. 1496-1), at 3 ¶ C (merits expert report deadline
of January 14, 2022) & at 2 ¶ A (fact depositions conclude on April. 25, 2022).
          Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 5 of 19




number of parties and witnesses and the ongoing DOJ investigation. This fundamental structural

flaw, along with various other impractical aspects of the DPP proposal, renders it prejudicial to

the effective prosecution of the MDL and unworkable in practice. See Part III, infra.

          Defendants’ proposal – with its many unnecessary delays and burdensome complications

– also should be rejected. Most problematic is its “staggered” approach to class certification

proceedings, under which Defendants seek to silo each of the three class Bellwether Cases and

litigate class certification separately, on three different but overlapping schedules, over an

extended nine-month period (September 2021-June 2022).2

          Given the similarity of Federal Rule of Civil Procedure 23Error! Bookmark not

defined. issues across the three class Bellwether Cases, and the fact that Plaintiffs may present

the same experts in all three cases, the extra delays and procedural complications in Defendants’

proposal should be rejected. Litigating class certification in the protracted manner desired by

Defendants would impose extraordinary burdens on class Plaintiffs and their experts and foist on

the Court additional briefing, much of which would be duplicative. And because Defendants’

proposed class certification proceedings are so prolonged, as are other portions of their schedule,

Defendants’ proposal delays trial of any Bellwether Case until late summer 2023 at the earliest.

None of these delays, burdens or complications are present in the EPP/AG schedule. See Part IV,

infra.3




2
    See Exhibit 3 hereto (Defs.’ Proposal, MDL Doc. 1498-1), at 2-4 ¶ C.
3
 The States and EPPs exchanged proposals and met and conferred extensively with DPPs and
Defendants, but ultimately were unable to reach agreement on a Bellwether Case schedule. The
parties’ competing proposals conflict in many ways, but they essentially agree on a few points:
motions to dismiss should be filed on October 15 or November 1, 2020; fact depositions should
commence either November 30 or December 1, 2020; and motions for class certification should
be filed in August or September 2021.

                                                  2
       Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 6 of 19




II.    THE AG/EPP PROPOSAL SHOULD GOVERN ALL BELLWETHER CASES

       The AG/EPP proposal is the most fair, efficient and workable schedule before the Court.

Chronologically, it proceeds as follows: First, it sets a briefing schedule for any motions to

dismiss the Bellwether complaints (Ex. 1 at 5 ¶ D & n.7),4 followed by the filing of answers.

       Second, the AG/EPP proposal includes all of the essential milestones necessary to

advance these cases through discovery, including a 17-month period (November 30, 2020 to

April 25, 2022) for fact depositions relevant to any Bellwether Cases. See id. at 2 ¶ A.5

       Third, for the States’ Bellwether Case, the AG/EPP proposal includes a December 2021

pretrial planning conference to address Lexecon waiver issues. If Defendants insist on a State

Bellwether trial in Connecticut, the parties and the Court will need adequate time either to work

on logistics for a trial before a Connecticut judge who is unfamiliar with this massive MDL, or to

arrange for this Court to sit by designation. An early conference to address this important issue is

necessary and appropriate. See id. at 5 ¶ E.

       Fourth, the AG/EPP proposal provides for class certification proceedings between

September 2021 and March 2022, including briefs and expert discovery (id. at 3 ¶ B). And unlike

the DPP or Defendant proposals, the AG/EPP proposal provides for a window of time (April




4
  Any motions to dismiss the EPP bellwether complaints should be minimal, as all of those
complaints either have already withstood motions to dismiss (clobetasol and pravastatin), see
MDL Docs. 721-22 (upholding Sherman Act claims) & MDL Docs. 857-58 (upholding state law
claims), or no motions to dismiss were filed (clomipramine). However, this Court has permitted
renewed motions to dismiss solely to address the Maryland and Connecticut state law claims
added by amendment on April 1, 2019. See PTO 79 ¶¶ 1, 3.
5
 The parties have jointly proposed that the period for non-Bellwether depositions be determined
by future agreement of the parties, subject to Court approval. See Jt. Stip. to Extend Certain
Pretrial Discovery Deadlines ¶ 10 (submitted to the Court September 1, 2020).

                                                 3
       Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 7 of 19




2022) during which the Court may hold a class certification hearing before the next major case

milestones begin. See id. at 3-4.6

        Fifth, following the close of fact depositions, the AG/EPP proposal provides for merits

expert discovery (May-August 2022), see id. at 4 ¶ C, followed by summary judgment

(September-December 2022), see id. at 5 ¶ D.

        Finally, shortly after the close of summary judgment briefing, the AG/EPP proposal sets

a January 2023 pretrial planning conference. See id. at 5 ¶ E. At that time, the parties and the

Court may discuss, among other things, the order of the Bellwether trials, appropriate pretrial

deadlines (e.g., for exchange of witness and exhibit lists, etc.), and the details, structure and

timing of the first trial.

        There are two reasonable assumptions underlying the AG/EPP proposal:

   Defendants will comply with their document production obligations, including
    the parties’ August 21, 2020 Joint Stipulation (currently awaiting Court approval),
    which requires production of all transaction-level sales data and cost information
    relating to Bellwether drugs, formulations, and strengths, by October 16, 2020;

   Plaintiffs will not be limited in this MDL to a single deposition of a witness who
    may have testimony relevant to both Bellwether and non-Bellwether Cases. As
    explained in greater detail in Plaintiffs’ contemporaneous submission regarding the
    “one deposition” issue, a rule limiting plaintiffs to a single deposition would make it
    impossible to prioritize Bellwether depositions and likely require extensions of at
    least 4-6 months, and possibly more. See Ex. 1 at 2 n.2.

        As described in Parts III and IV below, the AG/EPP proposal is the only one that can

realistically be implemented, and we respectfully submit that to conserve both the parties’ and

judicial resources, it should be adopted.


6
  For class certification, the AG/EPP proposal’s timing and sequencing is largely consistent with
the DPP proposal. See Exhibit 2 at 2-3 ¶ B (DPPs propose that class certification proceedings
begin on August 2, 2021); Ex. 1 at 3 ¶ B & n.3 (AGs/EPPs propose that EPP class certification
proceedings begin on September 2, 2021, with DPP class-certification proceedings beginning 30
days earlier).

                                                  4
       Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 8 of 19




III.   DPPS’ PROPOSAL IS UNWORKABLE AND WOULD BE PREJUDICIAL TO
       OTHER MDL PLAINTIFFS

       The DPP and AG/EPP proposals have several facial similarities, such as the same

proposed fact deposition period and nearly the same class certification schedule. However, a

fatal flaw in the DPP schedule renders the two proposed schedules irreconcilable, because the

DPP proposal would interfere with other MDL Plaintiffs’ abilities to effectively prosecute both

Bellwether and non-Bellwether claims. The DPP schedule also includes numerous features and

assumptions that render it unworkable for the parties and the Court.

       A.      A Structural Defect in the DPP Schedule Creates Intra-Plaintiff Conflicts
               and Undermines Effective Prosecution of All Plaintiffs’ Claims

       DPPs propose to serve their opening merits expert reports on January 14, 2022 – more

than four months before fact depositions end in April 2022. See Ex. 2 at 2 ¶ A & 3 ¶ C. This

aspect of their proposal will promote conflict and materially prejudice other plaintiffs’ abilities to

effectively prosecute their claims.

       Expert reports and testimony at the merits stage of an antitrust case seek to help the Court

(at summary judgment) and jury (at trial) evaluate the evidence and answer the ultimate

questions on the merits: did the defendants participate in an unlawful conspiracy, were the

plaintiffs impacted by that conspiracy, and what is the measure of damages?7 Obviously, experts

seeking to assist with these questions need to review the discovery record to identify and analyze

the key evidence.




7
  See, e.g., In re Linerboard Antitrust Litig., 203 F.R.D. 197, 214 (E.D. Pa. 2001) (antitrust
plaintiff must prove a violation of antitrust laws, impact, and the amount of damages), aff'd, 305
F.3d 145 (3d Cir. 2002). By contrast, expert reports prepared at the class certification stage aid
the Court’s analysis of a procedural question, i.e., whether Rule 23 is satisfied.

                                                  5
       Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 9 of 19




       Under DPPs’ proposal, counsel and their experts would have to have access to that

evidence well before January 14, 2022, when their merits expert reports would be due. As a

practical matter, to have time for their experts to analyze the discovery record and prepare and

finalize their merits reports, DPPs will need to have marshaled all of the key liability and

damages evidence by early January 2022 at the latest (but likely much earlier) – four months

before the close of fact depositions.8

       Given this reality, the DPP proposal has the practical effect of curtailing by 4-5 months

the period during which any MDL Plaintiffs may depose key witnesses. To meet their merits

expert report deadline, DPPs will have no choice but to “frontload” all of the key depositions for

the clobetasol, clomipramine and pravastatin cases so the transcripts can be available to their

expert witnesses no later than early January 2022. In other words, DPPs’ date to serve merits

expert reports – January 14, 2022 – would be the real driver of the end of their fact discovery.

       Allowing discovery to proceed in this fashion will seriously prejudice the States, EPPs

and all other MDL Plaintiffs. For example, most of the key witnesses in the clobetasol,

clomipramine and pravastatin cases are also key witnesses in the States’ Teva-centric case.9 If

the DPPs’ proposal is to work for the DPPs, then the States, EPPs and all other MDL Plaintiffs

essentially would have to let the DPPs decide which key witnesses to depose and in what order.

An example of this problem occurs if the States, EPPs and other plaintiffs believe it makes the



8
  This deficiency cannot be cured by allowing DPPs to serve supplements to merits expert
reports to account for testimony obtained after January 2022. That process would then prompt
Defendants to seek an additional deposition and to serve supplemental rebuttal reports, imposing
yet more delay, burdens and inefficiencies on all parties.
9
 Ten of the twelve defendants in the class Bellwether Cases are also named in the States’ Teva-
centric Bellwether Case: Actavis, Apotex, Glenmark, Lupin, Mylan, Sandoz, Taro, Teva,
Wockhardt and Zydus. Only Akorn and Perrigo are class Bellwether defendants but not State
Bellwether defendants.

                                                 6
      Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 10 of 19




most sense to pursue a strategy of deposing key witnesses last, after gathering foundational

testimony from other witnesses. Those plaintiffs would be repeatedly at odds with the DPPs, as

that approach simply is not feasible under the DPP proposed schedule.

       Unless the States and all other MDL Plaintiffs are willing to cede control to DPPs to

determine the deposition schedule, conflicts between DPPs and the other plaintiffs are inevitable.

Normally, counsel can have good faith discussions and work through differences on strategy –

indeed, for several years, the MDL Plaintiffs have done so successfully. But DPPs’ schedule

would close the door on discussion of any alternative deposition strategies, because there is only

one way for DPPs’ schedule to work: by deposing all the key witnesses for 60% of the

Bellwether Defendants (12 of 20, many of whom are the largest Defendants requiring the most

depositions) before January 2022. A schedule that would effectively authorize one plaintiff

group to impose its strategy on the rest of the MDL Plaintiffs, and thereby undermine what

otherwise could be a cooperative effort that serves the interests of all MDL Plaintiffs, should not

control.

       B.      The DPP Proposal Is Unworkable

       As demonstrated above, the DPPs’ early merits expert deadline is a structural defect that

would seriously disrupt the effective prosecution of this MDL. If that defect were cured by

moving that deadline after the close of fact depositions on April 25, 2022 (as the AG/EPP

proposal provides, see Ex. 1 at 4 ¶ C), then none of DPPs’ proposed deadlines for subsequent

Bellwether milestones – summary judgment or trial – are feasible.

       For example, DPPs’ proposal that summary judgment proceed on June 7, 2022 (Ex. 2 at 4

¶ D) would not work, because under a realistic schedule, merits expert discovery would still be

ongoing. Nor could trial proceed on September 29, 2022 as DPPs propose (Ex. 2 at 4 ¶ E),

because summary judgment briefing would still be underway. This schedule could be cured, with
                                                 7
      Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 11 of 19




fact depositions ending on April 25, 2022, followed by merits expert discovery, summary

judgment, and trial. Such modifications would result in a schedule that resembles the AG/EPP

schedule. See Ex. 1 at 4-5 ¶¶ C-E.

       Further, DPP’s proposal does not account for the dozens of depositions that are currently

stayed at DOJ’s request. See PTO 136. DOJ has only recently indicted two Bellwether

defendants, Glenmark (July 2020) and Teva (August 2020), and it also has indicted Ara

Aprahamian, an individual Defendant in two of the States’ cases, including their Teva-centric

Bellwether, and a former employee of Bellwether defendants Actavis and Taro. No trial date is

set for any of these criminal matters. If the stay continues into 2021 because of these pending

charges (and DOJ’s ongoing investigation), then it is very unlikely that Plaintiffs will be able to

depose all key witnesses by January 2022. By mandating that all key witness depositions be

frontloaded, DPPs’ proposal ignores the practical impact of the stay.

       DPPs’ proposal is unrealistic in other ways, as well:

              It would require the parties to lunge from expert reports to depositions to briefing,
               some addressing class issues and some addressing merits issues, and back and
               forth again and again, all in a limited span of time. The first three months of
               DPPs’ merits expert proceedings (January-March 2022) would overlap with the
               last three months of DPPs’ class certification proceedings (August 2021-March
               2022), leaving the parties to simultaneously depose Defendants’ class certification
               experts (October 29-December 20, 2021), while preparing merits expert reports
               (due January 14, 2022) and class certification rebuttal expert reports and briefs
               (due February 7, 2022); and file two sets of class certification Daubert briefs (due
               March 2, 2022); and depose DPPs’ merits experts and class certification rebuttal
               experts by March 1 and March 7, 2022, respectively; and serve Daubert reply
               briefs (due March 14, 2022); and prepare and serve Defendants’ merits expert
               reports by March 18, 2022. See Ex. 2 at 6. This is not a practical or efficient way
               to conduct complex litigation.

              None of the DPPs’ proposed deadlines after March 2022 could hold if the Court
               decides to hold a class certification hearing, which is now “a routine part of the
               certification decision.” MANUAL COMPLEX LIT. § 21.21 (4th ed.). Under DPPs’
               proposal, class certification would be fully briefed as of March 14, 2022. See Ex.
               2 at 3 ¶ B. And yet, at that time, DPPs, Defendants and their experts would be in

                                                 8
      Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 12 of 19




                the middle of DPP merits expert discovery, which wouldn’t conclude until May
                31, 2022. See id. at 3-4 ¶ C.

               The DPPs’ proposed schedule would be extremely time-consuming and
                burdensome for the Court, as it would be required to decide what is likely to be
                three joint summary judgment motions (one in each class Bellwether case), plus at
                least one summary judgment motion from each of the 12 class Bellwether
                defendants, plus dozens of motions in limine that would be filed at the same time,
                all between August 9, 2022, and the beginning of trial on September 29, 2022. See
                id. at 4 ¶ D.

       By contrast, the AG/EPP proposal includes none of these deficiencies and is less likely to

result in serial extension requests:

               class certification and merits expert discovery do not overlap;

               briefing intervals are reasonable and do not require the parties to address at the
                same time what should be separate phases of the litigation;

               there is time for a class certification hearing, decision, and notice to the class; and

               the Court is afforded time to decide summary judgment before trial, select trial
                dates that work for the Court and the parties, and work with the parties to address
                trial structure and planning for these complex trials.

       In sum, DPPs’ proposal is fatally flawed, both because of its prejudicial impact on other

plaintiffs and their effective prosecution of this MDL, and its many unworkable features.

IV.    DEFENDANTS’ PROPOSED SCHEDULE IS UNDULY PROTRACTED,
       COMPLICATED, AND BURDENSOME

       Defendants’ proposed schedule, see Exhibit 3 hereto, avoids the key defects of the DPP

proposal, but it incorporates features that will unduly burden the Court and Plaintiffs, and delay

any Bellwether trial until late summer 2023 at the earliest. It, too, should be rejected.

       A.       “Staggering” Class Certification Across the Three Class Bellwether Cases
                Would Be Inefficient and Unduly Burdensome for the Court and EPPs.

       The most significant deficiency of the Defendants’ proposal is the “staggering” of class

certification proceedings. See Ex. 3 at 2-3 ¶ C. It provides for a class certification motion to be



                                                   9
      Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 13 of 19




filed in “Individual Drug Bellwether #1,” followed 30 days later by the same motion in

“Individual Drug Bellwether #2,” and again 30 days later in “Individual Drug Bellwether #3.”

What follows is a complicated sequence of the same class certification activities being conducted

three times, and would give rise to extraordinary burdens and unnecessary delay.

       For example, under Defendants’ proposal, EPPs and DPPs first must serve three separate

briefs and three separate sets of expert reports in each of Bellwether #1, #2, and #3. Even though

these briefs and expert reports will address identical issues (whether Rule 23 is satisfied) in very

similar single-drug price-fixing cases, Defendants’ proposal would require three different filings:

one every 30 days over a 90-day period.

       Defendants’ proposal then sets up an exhausting sequence, with three different periods

during which EPPs’ experts would sit for three different depositions – one for each of the three

class Bellwether Cases. And so even as EPPs and their experts are preparing and filing their

opening class certification briefs and expert reports in Bellwethers #2 and #3 (due October 3 and

November 3, 2021), they must also sit for EPP expert depositions in Bellwether #1 (before

November 19, 2021). Defendants then file their opposition briefs and expert reports in

Bellwether #1 (due December 3, 2021). As a result, rather than analyzing Defendants’ expert

reports and helping EPP counsel prepare for depositions of Defendants’ experts – who defense

counsel asserted during meet and confers will be quite numerous – EPPs’ experts are themselves

still being deposed, this time in Bellwether #2 (before December 20, 2021) and Bellwether #3

(before January 20, 2022).

       Worse, the same sequence repeats when EPPs are preparing and filing their reply briefs

and rebuttal expert reports in each of the three Bellwethers, 30 days apart: EPPs’ experts must

simultaneously prepare rebuttal reports in one case, while being deposed (again) in two other



                                                 10
      Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 14 of 19




cases (this time, on rebuttal reports), while helping counsel analyze Defendants’ multiple expert

reports in two other cases, and also help prepare for multiple depositions of Defendants’

experts.10

       Defendants’ proposed schedule is costly, complicated and redundant, all without

providing any tangible benefits to the litigants or the Court. In meet and confer discussions,

Defendants offered only three justifications for this complicated and burdensome arrangement.

None of them withstand scrutiny.

       First, Defendants argued that clobetasol, clomipramine, and pravastatin are “separate

cases.” But there is no reason why separate, but related, cases cannot follow the same class

certification schedule. Defendants acknowledge as much in other aspects of their schedule,

which proposes the same deadlines in all three class Bellwether Cases for merits expert

discovery, summary judgment, and a pretrial planning conference. See Ex. 3 at ¶¶ D-F. One goal

of MDL litigation is to achieve efficiency by consolidating similar cases. Defendants’ insistence

on separating the schedules of similar cases is inconsistent with that goal.

       Second, Defendants argued that a staggered class-certification process would be more

convenient for the Court, by spreading out the Court’s workload over a longer period of time.

Even assuming that is true (which only the Court can decide), it is difficult to conceive how such

a “benefit” would outweigh the additional, unnecessary burdens imposed on the Court by

Defendants’ class-certification schedule: most notably, being presented with six EPP class

certification briefs and associated sets of expert reports where just two – one opening, one reply

– would suffice, and six sets of class certification briefs and expert reports from Defendants


10
   Even if Defendants agreed to depose EPPs’ experts only twice instead of six times – once after
all three opening reports, and once after all three rebuttal reports – much of the same
complication remains, as does the considerable delay inherent in Defendants’ proposed schedule.

                                                 11
      Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 15 of 19




(three responses and three sur-replies) when one would suffice. In addition, Defendants’ proposal

is so complicated and taxing that extension requests and scheduling disputes would be inevitable,

further burdening the Court.

       Third, Defendants argued that staggering class certification would be less burdensome on

defense counsel, some of whom represent defendants named in more than one class Bellwether.

Defendants argued that without staggering, defense counsel would be burdened with

“coordinating” experts and filings in different cases on the same day. But in fact, ten of the

twelve class Bellwether defendants are named only in one class bellwether, and so would

experience no such burden. The two Defendants who are named in more than one class

Bellwether – Sandoz (3) and Taro (2) – are well-funded defendants represented by sophisticated

counsel from some of the largest law firms in the world.11 Sandoz and Taro cannot credibly

claim a lack of resources or know-how to litigate class certification on a single schedule. Indeed,

as noted above, this is how they and all other Bellwether Defendants propose to litigate every

other phase of the case. Defendants’ claimed “coordination” burdens are dwarfed by the

excessive burdens on EPPs and their experts that “staggering” class certification would impose.

       Unlike Defendants’ schedule, the AG/EPP proposal includes a simple, streamlined

procedure for class certification. EPP’s opening and reply briefs, along with accompanying

expert reports, would be filed on the same day in all three cases. See Ex. 1 at 2 ¶ B. This would

allow for EPPs to file a single omnibus brief, with supporting expert reports, if that is what EPPs

choose to do. A single brief could efficiently address the many overlapping issues in the three

cases. For example, the case law and legal arguments will be largely the same across the


11
  Sandoz is represented by Arnold & Porter Kaye Scholer
(https://www.arnoldporter.com/en/about/firm) and Taro is represented by Baker Botts
(https://www.bakerbotts.com/aboutus/overview).

                                                 12
      Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 16 of 19




Bellwether Cases for the Rule 23(a) issues of numerosity, commonality, typicality, and

adequacy.12 Even for Rule 23(b)’s predominance analysis, the legal principles will be identical,

as will many of Defendants’ arguments, which are recycled in nearly every end-payer antitrust

case, such as the claim that variations in state law defeat predominance.13 Defendants’ proposal

that class certification proceedings on the class Bellwether track be divided into three

overlapping sub-tracks would be neither efficient nor helpful to the Court. The EPP/AG proposal

for one track is clearly superior.

       B.      Defendants’ Proposed Schedule Unnecessarily Delays Resolution of the
               Bellwether Cases.

       Starting with class certification, Defendants’ proposal introduces additional steps and

longer intervals that ultimately prevent any of the Bellwether Cases from reaching trial before

late summer 2023, which is three years away and seven years after these cases commenced.

These avoidable delays should be rejected.

       For example, under Defendants’ class certification proposal, which includes both

“staggering” and three sur-reply briefs, class certification briefing would not close until June 3,

2022 – two months (64 days) later than under the AG/EPP schedule. And this does not even

account for the further delay contemplated in Defendants’ schedule: the right to seek leave of

Court to file “sur-rebuttal expert reports” (Ex. 3 at 4 ¶ D), which, if granted, would require

additional time for depositions of Defendants’ “sur-rebuttal” experts, and a consequent delay of

any class certification hearing (for which Defendants’ schedule, like DPPs’ schedule, provides

no window).


12
  See, e.g., In re Restasis (Cyclosporine Ophthalmic Emulsion) Antitrust Litig., 335 F.R.D. 1,
11-13 (E.D.N.Y. 2020) (outlining Rule 23(a) factors).
13
  See, e.g., In re Restasis, 335 F.R.D. at 32-39 (rejecting Defendants’ argument that differences
among state laws defeat predominance, and certifying end-payer class).

                                                 13
      Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 17 of 19




        Defendants’ proposal also adds delay at the merits expert discovery and summary

judgment stages. EPPs and the States propose to conclude those stages nearly four months faster

than Defendants propose.14

        Because of these repeated unnecessary delays, Defendants’ schedule postpones the

pretrial planning conference until June 15, 2023 – five months later than the AG/EPP proposal of

January 16, 2023. And this is a best-case scenario. As noted above, the reality of a three-track

class certification schedule would be so complicated that requests for extensions would be

inevitable.15

        Additionally, Defendants’ proposal omits an important step: a conference to discuss

Lexecon, an issue the Court has already raised sua sponte. See June 30, 2020 Order (MDL Doc.

1433). In meet and confers, Defendants argued that any such conference should await a summary

judgment ruling. But if Defendants will not waive their Lexecon rights, then the Court and the

parties need time to prepare for trial in Connecticut much sooner than is contemplated by

Defendants’ proposed schedule. There are no valid arguments for waiting until after summary

judgment – under either proposed schedule, 2023 at the earliest – to begin discussing trial



14
  EPPs and the States propose a merits expert discovery period of 121 days; Defendants propose
an additional 86 days, or 207 days total. EPPs and the States propose a 91-day period for
summary judgment briefing; Defendants propose an additional 30 days, or 121 days total.
15
   Defendants’ proposed schedule resembles the last of many proposals exchanged between the
States, EPPs and Defendants during the meet and confer process. But Defendants’ proposal
retains the two most problematic features that were and remain unacceptable to the States and
EPPs: staggered class certification proceedings and an unduly protracted schedule. It also
includes several other less significant issues that the parties were unable to resolve. As the
parties’ negotiations failed, Defendants complained that the parties had “agreed” on certain
aspects of the schedule, only to see the States and EPPs walk away from those terms. But as the
States and EPPs made plain throughout the negotiations, any proposed schedule needed to be
viewed as a whole, and be in the best interest of their clients. No schedule that was satisfactory
as a whole to the States and EPPs ever emerged in the parties’ negotiations, and so no agreement
was achieved.

                                                14
        Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 18 of 19




logistics with a federal trial court judge in Connecticut who is totally unfamiliar with this

complex case, or to start the process of arranging for this Court to sit by designation in the

District of Connecticut. Omitting an early Lexecon planning conference will introduce yet

additional unwarranted delay. See Ex. 1 at 5 ¶ E (AG/EPP proposal for a December 1, 2021

Lexecon planning conference).16

V.       CONCLUSION

         Of the three proposals before the Court, only the AG/EPP schedule will lead to a realistic

early trial date and is free from fatal defects, needless duplicative work, complication, and

unwarranted delay. The States and EPPs respectfully request that the Court adopt it in full, for all

Bellwether Cases.17

Dated: September 9, 2020                                Respectfully submitted,


     /s/ Roberta D. Liebenberg                          /s/ W. Joseph Nielsen
     Roberta D. Liebenberg                              W. Joseph Nielsen
     FINE, KAPLAN AND BLACK, R.P.C.                     Assistant Attorney General
     One South Broad Street, 23rd Floor                 55 Elm Street
     Philadelphia, PA 19107                             P.O. Box 120
     215-567-6565                                       Hartford, CT 06141-0120
     rliebenberg@finekaplan.com                         Tel: (860) 808-5040
                                                        Fax: (860) 808-5033
                                                        Joseph.Nielsen@ct.gov

16
   Finally, the “Fact Discovery Deadlines” portion of Defendants’ proposal is ambiguous as to
which Defendants or cases are subject to the proposed deadlines. Elsewhere, Defendants’
proposal identifies deadlines for “Class Certification,” “Merits Experts” and “Trials” that apply
to “Bellwether Cases.” See Ex. 3 at ¶¶ C-F. However, that precision is missing from paragraph
B’s fact deposition deadlines (id. ¶ B), an omission that appears intentional because an
accompanying footnote seeks to carve out “newly added defendants,” none of whom are
Bellwether defendants. See id. n.4. Any schedule approved by the Court should be clear as to
which parties and cases are bound by its terms.
17
  The AG/EPP proposal was carefully crafted to have its deadlines work together as a whole.
The schedule would be rendered unworkable if provisions from the DPPs’ or Defendants’
proposal were added or substituted. Accordingly, the States and EPPs respectfully request that
their proposal be adopted in toto.

                                                 15
   Case 2:16-md-02724-CMR Document 1511 Filed 09/09/20 Page 19 of 19




Lead and Liaison Counsel for the End-Payer        Liaison Counsel for the States
Plaintiffs




                                             16
